WHEELER, District Judge.
The tariff act of 1890, by paragraph 108, provides for a duty of (50 per cent, on “thin blown glass * and all other manufactures of glass, or of which glass shall be the component material of chief value, not specially provided for”; by paragraph 445 for a duty of 10 per cent, on “glass beads, loose, unthreaded or unstrung”; and by paragraph 454 for a duty of 10 percent. on “imitations of precious stones composed of paste or glass, not exceeding one inch in dimensions, not set.” There is no mention of beads strung. These importations are of variegated glass beads, strung; similar glass ornaments without holes for stringing; black glass beads, sometimes called “nail heads,” unstrung; and hollow glass beads, with wax inserted, giving an appearance like pearl, strung. They have all been classified as manufactures of glass, under paragraph 108, against protests referring to paragraphs 445 and 454. The classification of the black glass beads unstrung is, upon (lie evidence, conceded to be erroneous. Beads unstrung are impliedly beads capable of being strung; and the ornaments without holes for stringing are not such. The variegated beads strung are manufactures of glass, and, as they were not specially provided for, *606were properly classified. The wax beads, although they may be imitations of pearls, as precious stones, are not composed of glass or paste, but glass and wax, and the wax is what, if anything, constitutes the imitation. And imitations of precious stones, unset, are impliedly imitations capable of being set, which these beads are not. Decision of general appraisers reversed as to black glass beads, and affirmed as to the residue.